Citation Nr: 0727912	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a rating in excess of 30 percent for a 
postoperative hemorrhoid disorder (with decreased sphincter 
tone).

4.  Entitlement to a rating in excess of 30 percent for 
variously diagnosed gastrointestinal disorders, to include 
irritable bowel syndrome, reflux esophagitis and hiatal 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to November 1985.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision by the San Diego RO.  In September 2002, a 
hearing was held before a VA hearing officer; a transcript of 
this hearing is of record.  In April 2004, these matters were 
remanded for additional development.  The RO received April 
2006 private medical records without a waiver after the July 
2005 supplemental statement of the case was issued; however, 
as these records do not pertain to the matters currently on 
appeal, they do not prevent the Board from rendering a 
decision at this time. 


FINDINGS OF FACT

1.  The veteran did not engage in combat; a diagnosis of PTSD 
is not based on a verified inservice stressor; and a 
preponderance of the evidence is against a finding that the 
veteran has PTSD.

2.  Fibromyalgia was not manifested in service and is not 
shown to be related to the veteran's service.

3.  The veteran's postoperative (x4) hemorrhoid (with loss of 
sphincter tone) disorder is reasonably shown to be manifested 
by internal and external hemorrhoids with evidence of 
frequent recurrence, and by occasional involuntary bowel 
movements necessitating the use of a pad; persistent bleeding 
with secondary anemia or fissures and extensive leakage and 
fairly frequent involuntary bowel movements are not shown.

4.  The veteran's variously diagnosed gastrointestinal 
disability is manifested by complaints of recurrent 
epigastric distress, abdominal pain, and vomiting; weight 
loss, hematemesis, moderate anemia, or other symptom 
combinations productive of severe impairment of health are 
not shown.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for fibromyalgia is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).

3.  A rating in excess of 30 percent for loss of sphincter 
control/tone is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.114, Diagnostic Code 
(Code) 7332 (2006).

4.  A separate (from the sphincter control rating) 10 percent 
rating is warranted for the veteran's postoperative 
hemorrhoid disorder.  38 U.S.C.A. §§ 1155. 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.113, 4.114, Code 7336 (2006)

5.  A rating in excess of 30 percent is not warranted for the 
veteran's variously diagnosed gastrointestinal disability, to 
include irritable bowel syndrome, reflux esophagitis and 
hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§  4.7, 4.113, 4.114, Code 7346 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

May 2000 and February 2001 letters (prior to the decision on 
appeal) informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of her to enable VA to obtain evidence in support of 
her claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on his behalf.  April 2003 and May 2004 
correspondence provided additional notice and advised her to 
submit evidence in her possession.  The veteran has not been 
provided with notice regarding effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); 
however, she is not prejudiced by this omission, as she will 
have opportunity to challenge the effective date assigned 
when the RO implements the grant that is being made in this 
decision..

A February 2003 statement of the case (SOC) and July 2005 
supplemental SOC (SSOC) outlined the regulation implementing 
the VCAA; and notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the bases for 
the denials of the claims.  While complete notice was not 
provided prior to the initial adjudication of the claim, such 
defect does not affect the essential fairness of the 
adjudication process.  The veteran has received all critical 
notice, and has had ample opportunity to participate in the 
adjudicatory process.  A July 2005 SSOC readjudicated these 
matters after all critical notice was given.  The veteran is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier, nor is it otherwise 
alleged.

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete to the extent possible.  
VA's duty to assist is met.  It is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Service Connection

Factual Background

No pertinent abnormalities were noted on the veteran's 
enlistment examination, but in associated medical history she 
indicated that she had had swollen or painful joints.  No 
further explanation was provided.  

In September 1980, the veteran reported complaints of neck 
pain following a car accident.  In March 1981, she complained 
of left shoulder and low back pain following a car accident.  
In February 1982, she complained of left shoulder pain after 
sustaining an injury to that area.  In September 1982, the 
veteran had several physical complaints that included body 
aches; the assessment was deferred.  A June 1983 mental 
health record indicates the veteran had a negative attitude 
toward a DWI incident and probably toward the rehabilitation 
program.  Her overall attitude was considered bad.  An August 
1983 mental health record indicates that the veteran's 
supervisor reported that she had an improved attitude at 
work.  Her rehabilitation counselor viewed the veteran as 
sarcastic and that she felt victimized.  In January 1984, the 
veteran complained of right ankle pain associated with an 
inversion injury.  In July 1985, she complained of left-sided 
neck and left knee pain following a car accident that 
occurred three days earlier.  On service separation 
examination, there were no psychiatric or joint pain 
complaints.  Psychiatric and musculoskeletal evaluations were 
normal.  In an associated medial history report, she 
indicated that she had had swollen or painful joints.  In the 
narrative section, the examiner noted that the veteran had 
had swollen and painful joints in her knees and ankles due to 
injuries that were treated, with adequate result.

Service personnel records from 1980 to 1984 include 
performance evaluations and a November 1981 letter from the 
veteran.  The initial evaluation was high, but subsequent 
evaluations were not as good.  In her letter, she expressed 
that there had been personal conflict between her and her 
supervisor.  She added that after a meeting the conclusion 
was that each had misconstrued the other's actions.  An April 
1983 reenlistment form, from a different supervisor, 
indicated that the veteran's attitude was a major cause of 
friction between herself and her supervisor.  

In March 1986, the veteran complained of right thumb pain due 
to hyperextension.  The assessment was sprain.  In October 
1986, she complained of left arm and wrist pain following a 
fall on an outstretched left arm.  In November 1986, the 
veteran had complaints, including bodyaches, after being in a 
car accident.  The following month she had complaints of 
neck, shoulder, and neck pain after a work related injury.  
Similar complaints were noted after a February 1987 car 
accident.  

An April 1993 private treatment record indicates the veteran 
complained of knee, shoulder, back, and foot pain.  The 
diagnoses included arthralgias.  A rheumatology consult that 
same month indicates that the veteran reported onset of neck 
and shoulder pain from 1980 to 1984, left knee pain since 
1983, and right knee pain since 1991.  She gave a history of 
ankle and wrist sprains between 1983 and 1985.  She also 
reported pain in all joints of her body at one time or 
another.  The assessment was history of progressive 
arthralgias since around 1980 that tended to be migratory and 
intermittent without any deformities or current joint 
swelling.  

A June 1993 VA treatment record includes an assessment to 
rule out fibromyalgia.

On August 1993 VA examination, the veteran was evaluated for 
bilateral elbow, arms, and feet problems.  An examination 
revealed normal findings.

On August 1993 VA mental health examination, the veteran had 
multiple somatic orthopedic complaints.  She also had 
complaints of insomnia, depression, crying a lot, fatigue, 
loss of interest, loss of concentration, poor self esteem, 
feelings of hopelessness and worthlessness, anger, guilt, and 
vague suicidal ideation.  The diagnosis was dysthymic 
disorder.  

An April 1994 VA mental health record indicates that the 
veteran had eccentric ideas and family difficulties, and that 
she was having difficulty in school due to an inability to 
retain information.  She related that school felt like being 
back in the military.  The diagnosis was PTSD with 
depression.

A July 1994 private consultation for joint pain produced an 
impression of probable fibromyalgia.  The physician indicated 
that the veteran's sedimentation rate in April 1993 was 10 
and that the rheumatoid factor, and anti-nuclear antibody and 
lyme antibody were negative.

October 1994 VA records indicate the veteran complained of 
migratory arthralgia.  Her stressors were current family 
problems and health issues, and she recalled a bomb being 
found on the base, sexual harassment by a male who repeatedly 
touched her, and feeling controlled by a female supervisor.  
A September 1995 record contains an assessment of 
fibromyalgia.  A February 1997 record indicated that the 
veteran reported having recurrent intrusive memories of 
sexual discrimination and other negative events in the 
military; the diagnoses were bipolar II and anxiety NOS.  An 
April 1997 record contains a diagnosis of PTSD, by history.  
A March 1998 record includes an assessment of PTSD with 
depressive symptoms.  A February 1999 mental health record 
indicates that the veteran discussed military service 
memories of her commander trying to get her friends to stop 
talking to her and of her commander preventing her from 
getting a job on base as a civilian.  In June 2000, the 
veteran reported that she had trauma in the military.  

At a September 2002 hearing before a Decision Review Officer 
(DRO), the veteran stated that she believed she had been 
punished too severely for a first time offense for an 
incident in service.  She stated that a formal IG complaint 
was filed against a supervisor that had been harassing her, 
but she was not given a copy of the incident report when she 
asked for a copy of her records.  She said a lot of details 
were suppressed.  Regarding fibromyalgia, she testified that 
she had joint pain complaints in service and that she was 
told she had some type of arthritis.  

In May 2003 statements from the veteran she indicated that 
she had problems during basic training and was given a bad 
duty assignment.  At her assignment, she reported to an 
"attitude adjustment", which was a beer party to boost 
morale.  She stated that she was one of two females there and 
that a First Sergeant kept whispering vile things to her.  
She later found out that all females that were assigned to 
that station were harassed that way.  She described various 
problems with her supervisor such as being accused of 
purposefully causing a car accident, being scheduled to the 
night shift, not being allowed to take dinner or bathroom 
breaks, and being monitored.  She expressed several other 
complaints about her supervisor's behavior toward her.  

General Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis:  PTSD 

To establish service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran had peacetime service only; there is no evidence 
that she engaged in combat, and she does not allege 
otherwise.  Consequently, to establish service connection for 
PTSD, she must have credible supporting evidence that an 
alleged stressor event in service on which a diagnosis of 
PTSD is based actually occurred.  She has submitted lengthy 
statements regarding inservice stressors that basically 
described difficulties with her supervisor, dissatisfaction 
with her duty assignments, and general allegations of 
harassment.  Her service personnel records reflect that she 
had some interpersonal difficulties with her supervisor and 
dissatisfaction with her job; to that extent her statements 
are credible/ corroborated.  There is no independent 
corroboration of other alleged stressors, and details 
enabling verification were not provided.  Hence, her 
statements regarding other incidents lack probative value. 

Furthermore, although some VA treatment records note a 
diagnosis of PTSD, the record does not show a clearly 
established medical diagnosis of PTSD.  Under 38 C.F.R. 
§ 3.304(a), PTSD must be diagnosed in accordance with 
38 C.F.R. § 4.125(a) (and under § 4.125(a), in accordance 
with DSM-IV).  The record does not show such diagnosis.  
Under DSM-IV, the person must have been exposed to a 
traumatic event in which the person witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or other; and the person's 
response involved intense fear, helplessness, or horror.  
There also must be persistent reexperiencing of the event, 
and there must be persistent avoidance of stimuli associated 
with the trauma, persistent symptoms of increased arousal, 
duration of disturbance more than one month, and disturbance 
causes clinically significant distress or arousal.  The 
record does not show a diagnosis of PTSD that meets these 
requirements.  The diagnoses of PTSD in the record do not 
identify a verified stressor on which the diagnosis is based 
let alone make any reference to the military; nor do they 
identify the constellation of symptoms supporting the 
diagnosis.  The veteran's own expressed belief that she has 
PTSD due to events in service is not competent evidence, as 
she is a layperson, untrained in determining a diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

As the competent evidence of record does not include a 
diagnosis of PTSD by a medical professional who explains the 
basis for the diagnosis, i.e., identifies the constellation 
of symptoms supporting it, the preponderance of the evidence 
is against a finding that the veteran has such disability.  
Without competent medical evidence of a diagnosis of PTSD, 
there is no valid claim of service connection for such 
disability, and it must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Fibromyalgia 

Fibromyalgia was not manifested in service.  All of the 
veteran's joint pain complaints in service were injury-
related, and involved specific joints, rather than a systemic 
process.  The first postservice joint complaints/diagnosis 
not associated with an injury were not until 1993, eight 
years postservice.  Significantly, a lengthy time lapse 
between service and the earliest postservice documentation of 
complaints or findings of the disability for which service 
connection is sought is, of itself, a factor against a 
finding that the disability is service-connected.  See Maxson 
v. Gober, 230 F 3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is no competent (medical) evidence that 
even suggests that the veteran's fibromyalgia is related to 
service.  The veteran's own statements relating her 
fibromyalgia to service is not competent evidence, as she is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu, supra.

In the absence of any competent evidence of a nexus between 
the veteran's fibromyalgia and military service, the 
preponderance of the evidence is against the claim seeking 
service connection for that disability.  Accordingly, it must 
be denied.

III. Increased Ratings

Factual Background

On June 2000 VA examination, the veteran complained of 
worsening abdominal pain, hematemesis (with no episodes in 
three years), difficulty swallowing since Cisapride was 
discontinued, daily reflux symptoms, and nausea and vomiting 
with drinking liquid and eating certain foods.  She reported 
that the pain occurred daily, especially at night and early 
morning.  The veteran also reported alternating diarrhea and 
constipation every two days, and she denied rectal fistula.  
She related that the used water enemas almost every day to 
alleviate the bowel movement and her abdominal symptoms.  She 
denied malnutrition, anemia, or weight loss.  Regarding her 
hemorrhoids, it was noted that she had 4 hemorrhoidectomies.  
It was also noted that she complained of intermittent fecal 
leakage, especially when she had diarrhea.  She was unsure of 
the frequency, but indicated that she wore one or two 
absorbent pads during these episodes.  On examination, there 
were no signs of malnutrition.  Her abdomen was tender to 
palpation in the mid epigastric area and mild abdominal 
distension without striae or superficial distension of the 
veins in the abdominal wall.  The physician commented that 
the veteran's GI disorders did not appear to cause 
significant malnutrition or anemia.  The rectal exam showed 
no evidence of fissure or fecal leakage, but that rectal 
sphincter tone was decreased.  Small internal and a 
moderately sized external hemorrhoids were described; there 
was no evidence of bleeding or thrombosis.  Palpation of the 
rectal wall was within normal limits.

2000 to 2002 VA outpatient treatment records note the veteran 
had a history of IBS.  In October 2000, she complained of 
intermittent constipation and diarrhea with abdominal 
bloating.  She became very constipated with Metamucil powder.  
There were no complaints of hematochezia or abdominal pain; 
there was no weight loss.  In June 2001, she reported that 
Levsin helped with her IBS.

At a September 2002 hearing before a Decision Review Officer 
(DRO), the veteran stated that she had incontinence with 
straining, passing gas, sneezing, or coughing.  She took 
laxatives and used enemas to clean herself out every two 
days.  Her last episode [of incontinence] was a couple of 
weeks earlier.  She had not cleaned herself out as usual and 
ended up soiling her clothes when she passed gas.  She later 
testified that she had accidents on a regular basis once or 
twice a week depending on how much she ate.  When asked to 
clarify her inconsistencies, she stated that her last full 
stool accident had occurred a couple of weeks earlier.  Aside 
from gas, her abdominal complaints were nightly acid reflux, 
abdominal cramps, constipation, diarrhea, bloating, and a lot 
of noise and movement.  

Legal Criteria and Analysis 

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.  Ratings under Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Hemorrhoids (with decreased sphincter tone)

At the outset, it is noteworthy that the RO has assigned a 
single 30 percent rating for hemorrhoids and loss of 
sphincter tone (control) under 38 C.F.R. § 4.114, Code 7332 
(for disability of rectum/anus with impairment of sphincter 
control).  Significantly, § 4.114 does not prohibit 
combination of ratings under Codes 7332 and 7336, and as 
symptoms listed under Codes 7332 and 7336 are distinct, 
assigning separate ratings under these two codes would not 
violate the prohibition against pyramiding in 38 C.F.R. 
§ 4.14.  

Under Code 7332 the next higher, 60 percent, rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements; and a 100 percent disability 
rating is assigned for complete loss of sphincter control.  
38 C.F.R. § 4.114, Code 7332.  As neither is shown, an 
increased rating under Code 7332 is not warranted.  The 
veteran has reported only intermittent fecal leakage and 
occurring when she has diarrhea.  There was no evidence of 
leakage on June 2000 VA examination.  

Under 38 C.F.R. § 4.114, Code 7336, a 0 percent rating is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
rating is warranted for large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.   
Notably, the record shows that the veteran has had 4 
hemorrhoidectomies, and was found to have recurring internal 
and external hemorrhoids.  While the most recent hemorrhoids 
noted were not described as large or thrombotic, the repeat 
surgeries and recurrences suggest that the hemorrhoids have 
been more than mild or moderate.  With resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that a separate 10 percent rating is warranted for the 
hemorrhoid disability.  As persistent bleeding, anemia, or 
fissures are not shown, a rating in excess of 10 percent is 
not warranted.  

GI Disability

The veteran's variously diagnosed GI disorders, to include 
irritable bowel syndrome, reflux esophagitis, and hiatal 
hernia are rated at 30 percent.  The only relevant diagnostic 
code that allows for a rating higher than 30 percent is Code 
7346, for hiatal hernia.  Under this Code, a 60 percent 
rating is warranted with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is warranted for hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  38 C.F.R. § 4.114, Code 7346.

While the record shows that the veteran complained of 
vomiting and abdominal pain, these symptoms alone are not 
sufficient to warrant a 60 percent rating.  Notably, the 
veteran only experienced vomiting upon eating certain foods.  
On VA examination, there was no evidence of weight loss, 
anemia, or hematemesis.  The symptoms clearly do not produce 
severe impairment of health.  As a preponderance of the 
evidence is against a rating in excess of 30 percent, the 
claim must be denied.


                                                           
ORDER

Service connection for PTSD is denied.

Service connection for fibromyalgia is denied.

A rating in excess of 30 percent for loss of sphincter 
control is denied.

A separate 10 percent rating is granted for the veteran's 
postoperative hemorrhoid disability, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 30 percent for variously diagnosed 
gastrointestinal disorders, to include irritable bowel 
syndrome, esophagitis, and hiatal hernia is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


